Title: From Thomas Jefferson to André Limozin, 8 March 1789
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Mar. 8. 1789.

I am now to acknowlege the receipt of your favors of Dec.—Jan. 18. and Feb. 28. On the subject of the latter I have to inform you that I am an utter stranger to Mr. Silas Talbot father of the two young Americans at Brest, and never heard even his name till a few days before your letter came to hand. I received one  from him, dated John’stown N. York Nov. 20. 1788. wherein he informs me he has two sons in the French navy, that the intendant of Normandy had written to the French Consul at N. York to let him know he had advanced some money for his sons, not saying how much, that he thereupon delivered to M. La Forest (the Consul) 200. dollars to remit to the Intendant to reimburse his advances, the balance to be forwarded to Brest for his sons. If M. La Forest’s correspondent at Havre is known he can perhaps give some account of this. Being myself a total stranger to the father and his circumstances, I cannot assume to reimburse the advances without knowing how much they amount to. If they be such a sum as I may prudently risk, and the money paid to M. La Forest be not remitted or be not sufficient, I shall be willing to assist them. I am with very great esteem Sir Your most obedient humble servt,

Th: Jefferson

